Gilbert, J.
1. No citizen or taxpayer, as such, has the right to institute in his own name an equitable petition against a public officer acting within the scope of his authority for or in behalf of the State of Georgia, unless it should appear that the public diity was one owing to individuals, and unless it is shown that the petitioner has suffered some special and peculiar injury from the wrongful act of *367which he complains. Peeples v. Byrd, 98 Ga. 688, 696 (25 S. E. 677); Southern Mining Co. v. Lowe, 105 Ga. 352, 356 (31 S. E. 191); Hudspeth v. Hall, 113 Ga. 4, 7 (38 S. E. 358, 84 Am. St. R. 200); Davison-Nicholson Co. v. Pound, 147 Ga. 447 (4 a) (94 S. E. 560).
No. 4740.
April 20, 1925.
2. Under the allegations of the petition no such special and peculiar injury from the wrongful act of which complaint is made is shown; and therefore the court did not err in sustaining the demurrer and dismissing the petition. Judgment affirmed.

All the Justices concur.

B. O. StarJc, for plaintiffs.
George M. Napier, attorney-general, and J. B. G. Logan, for defendant.